Citation Nr: 1718328	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1997 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's bilateral knee condition is related to active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection is warranted for a bilateral knee condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a bilateral knee condition.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he injured his knees while conducting over 54 airborne jumps from 2000 to 2003 during service.  Essentially, he reports that symptoms of pain began during service and have continued since, with progressive worsening.  He reports that his treating physician told him that his knee condition was due to his airborne operations.  See VA Form 21-526 received July 2011 and correspondence received August 31, 2011.  

Military personnel and service treatment records (STRs) support the Veteran's contention of an in-service injury.  Military personnel records show that the Veteran was assigned to an airborne infantry unit from 2000 to 2003.  His record of assignment shows that he had a principal duty of "MORTAR MAN AIRBORNE" as of July 2000.  His DD-214 reflects that his military occupational specialty was an indirect fire infantryman.  STRs show that the Veteran was treated for injuries (other than knee conditions) related to airborne jumps during this time period.  For example, he suffered a left ankle sprain after a jump in 2001.  In a December 2002 report of medical history, the Veteran reported that he had multiple concussions due to airborne operations.  Post-concussive syndrome was indicated in the associated examination.  

The Veteran has a current diagnosis of early degenerative joint disease of the bilateral knees.  See March 2012 VA examination.  

The Board finds the evidence is in relative equipoise as to whether the Veteran's bilateral knee condition is etiologically related to service.  Evidence in support of the claim includes a positive nexus opinion from a treating VA physician and the Veteran's lay statements.  Significantly, in a letter dated July 2012, the Veteran's treating VA physician, a chief medical officer, provided a positive nexus opinion between the Veteran's diagnosed bilateral osteoarthritis of the knee and his airborne service, with jump status.  

Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to service connection is granted.





ORDER

Service connection for a bilateral knee condition is granted.  










____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


